

116 HRES 333 IH: Promoting and supporting the goals and ideals of the Fair Housing Act and supporting the recognition of April 2019 as Fair Housing Month, which includes bringing attention to the discrimination faced by everyday Americans in the United States in housing and housing-related transactions on the basis of race, color, national origin, sex, familial status, disability, and religion.
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 333IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. Green of Texas (for himself, Mr. Cleaver, Ms. Velázquez, Ms. Gabbard, Mr. Raskin, Ms. Moore, Mr. Grijalva, Mr. Beyer, Mr. Cohen, Mr. Payne, Mr. McGovern, Ms. Norton, Mrs. Craig, Mr. David Scott of Georgia, Mr. Malinowski, Ms. Clarke of New York, Ms. Fudge, Ms. Lee of California, Ms. Schakowsky, Ms. Pressley, Mr. Lynch, Mr. Lewis, Mr. Pocan, Ms. Jayapal, Mrs. Beatty, Mr. Johnson of Georgia, Mr. Neguse, Mr. Danny K. Davis of Illinois, Ms. Johnson of Texas, Mr. Rush, Ms. Wasserman Schultz, Mr. Espaillat, Mr. Vela, Mr. Gonzalez of Texas, Mr. DeFazio, Mr. Smith of Washington, Mr. Hastings, Mr. Khanna, Ms. Mucarsel-Powell, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Carson of Indiana, Ms. Bonamici, Mr. Evans, Mr. Brown of Maryland, Mr. Thompson of Mississippi, Mrs. Lawrence, Mr. Horsford, Mr. Huffman, Mr. Takano, Ms. Kelly of Illinois, Mr. Meeks, Ms. Sewell of Alabama, Mr. Higgins of New York, Mr. Crist, Mr. Carbajal, Mr. Veasey, Mr. Sires, Mr. Pallone, Mr. Clay, Mr. Castro of Texas, Mr. García of Illinois, and Ms. Waters) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONPromoting and supporting the goals and ideals of the Fair Housing Act and supporting the
			 recognition of April 2019 as Fair Housing Month, which includes bringing
			 attention to the discrimination faced by everyday Americans in the United
			 States in housing and housing-related transactions on the basis of race,
			 color, national origin, sex, familial status, disability, and religion.
	
 Whereas April 11, 2019, marks the 51st anniversary of the congressional passage of title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.), commonly known as the Fair Housing Act;
 Whereas September 13, 2019, marks the 31st anniversary of the congressional passage of the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);
 Whereas the Chicago Freedom Movement, led by the Reverend Doctor Martin Luther King, Jr., expanded the fight for civil rights from the South to the North, raised the national consciousness about housing discrimination, and shaped the debate that led to the landmark fair housing legislation, the Fair Housing Act;
 Whereas the National Advisory Commission on Civil Disorders, appointed by President Lyndon B. Johnson and commonly known as the Kerner Commission, found on February 29, 1968, that our nation is moving toward two societies, one black and one white—separate and unequal;
 Whereas Congress passed the Fair Housing Act as part of the Civil Rights Act of 1968, and President Lyndon B. Johnson signed the Act into law on April 11, 1968, one week after the assassination of the Reverend Doctor Martin Luther King, Jr.;
 Whereas the original Fair Housing Act prohibits discrimination in housing and housing-related transactions on the basis of race, color, national origin, and religion;
 Whereas the mission statement of the Department of Housing and Urban Development (HUD) reflects this commitment to build inclusive and sustainable communities free from discrimination;
 Whereas in section 808 of the Housing and Community Development Act of 1974, Congress amended the Fair Housing Act to include protection on the basis of sex;
 Whereas the Fair Housing Amendments Act of 1988 passed by overwhelming margins in Congress, included protection on the basis of familial status and disability, created an important enforcement mechanism, and expanded the definition of discriminatory housing practices to include interference and intimidation, requiring HUD to issue regulations to implement and interpret the Fair Housing Act and report annually to Congress on the nature and extent of housing discrimination;
 Whereas the intent of Congress in passing the Fair Housing Act was broad and inclusive, to advance equal opportunity in housing and achieve racial integration for the benefit of all people in the United States;
 Whereas the intent of Congress in passing the Fair Housing Act was to prohibit discrimination in all housing and housing-related transactions, including policies or practices that appear facially neutral but have a discriminatory effect on protected classes;
 Whereas the Supreme Court of the United States of America has reaffirmed the use of the disparate impact doctrine to challenge policies or practices that have a discriminatory effect on protected classes;
 Whereas housing testing has revealed that discrimination on the basis of sexual orientation or gender identity exists and that fair housing protections must be extended to the lesbian, gay, bisexual, transgender, and queer (LGBTQ) community;
 Whereas housing testing has revealed that discrimination against people who use public housing assistance, including support from the Housing Choice Voucher Program (established under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) and the Veterans Affairs Supportive Housing Program (established under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19))), and other forms of legal income exists and that fair housing protections against source of income discrimination must be extended to all people;
 Whereas housing conditions impact the health, educational attainment level, employment opportunities, and personal wealth of individuals;
 Whereas borrowers of color lack access to quality and affordable credit compared to similarly situated White borrowers;
 Whereas research shows that African-American and Latinx people pay anywhere between $250 million to $500 million a year more than similarly situated White borrowers due to discriminatory factors in mortgage lending;
 Whereas the majority of Americans support neighborhood integration, and numerous studies have shown the universal benefits of residential integration;
 Whereas more than 4,000,000 violations of fair housing laws still occur each year against people of all protected classes, and testing of the enforcement of fair housing laws continues to uncover a high rate of discrimination in the rental, sales, mortgage lending, and insurance markets;
 Whereas less than 1 percent of violations of fair housing laws are reported each year; Whereas private nonprofit fair housing centers funded by the Fair Housing Initiatives Program (FHIP) are on the frontline in the effort to resolve housing discrimination and train local housing providers on how to comply with the Fair Housing Act;
 Whereas, in 2017, approximately 28,843 housing discrimination complaints were filed, of which 20,595 complaints or approximately 70 percent were filed with local private nonprofit fair housing centers;
 Whereas the Fair Housing Assistance Program (FHAP) funds State and local civil and human rights enforcement agencies to investigate and process housing discrimination complaints, conduct special enforcement projects, and take part in training and other projects designed to enhance the agency’s administration and enforcement of its fair housing law;
 Whereas while our Nation has made great strides in eliminating housing discrimination, families with children, women, people with disabilities, people of color, religious minorities, LGBTQ people, and low-income people on public assistance still face discriminatory barriers to housing;
 Whereas fair housing education and enforcement play a pivotal role in increasing housing choice and home ownership opportunities for people of color and combating predatory lending; and
 Whereas the Fair Housing Act is an essential component of our Nation’s civil rights legislation: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and values of the 51st anniversary of the enactment of the Fair Housing Act (42 U.S.C. 3601 et seq.) and the 30th anniversary of the enactment of the Fair Housing Amendments Act of 1988 (Public Law 100–430; 102 Stat. 1619);
 (2)supports activities to recognize and celebrate the important historical milestones represented by the anniversaries of the enactment of the Fair Housing Act and the enactment of the Fair Housing Amendments Act of 1988; and
 (3)encourages all people and levels of government to rededicate themselves to the enforcement and the ideals of fair housing laws.
			